DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 and 17-23 are allowed.
The invention is directed to a method of determining a receive window of the receiving device that reduces bufferbloat in the wireless communications system, such as caused by TCP dynamics over millimeter wave link. Each of the independent claims 1 and 22-23 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, For use in a wireless communications system including a receiving device, a sending device, and a communications network including a base station in wireless communication with the receiving device over a wireless communications channel, a computer-implemented method for determining a receive window of the receiving device that reduces bufferbloat in the wireless communications system, the method comprising: a) determining or inferring a maximum achievable throughput of the wireless communications channel; b) determining or inferring a current available throughput of the wireless communications channel for the receiving device; c) determining or inferring information about delay between the receiving device and the sending device; and d) determining the receive window of the receiving device using (1) the receive window of the receiving device is determined by 1) determining whether or not the RTT is in a low latency region, and 2) responsive to a determination that the RTT is in a low latency region, calculating the receive window as a function of (i) the maximum achievable throughput of the wireless communications channel and (ii) a minimum RTT, and otherwise, responsive to a determination that the RTT is not in a low latency region, calculating the received window as a function of (i) the current available throughput and (ii) the minimum RTT.
	Regarding claim 22, Apparatus for use in a wireless communications system including a receiving device, a sending device, and a communications network including a base station in wireless communication with the receiving device over a wireless communications channel, for determining a receive window of the receiving device that reduces bufferbloat in the wireless communications system, the apparatus comprising:a) a communications interface; and b) at least one of (A) a processor executing stored program instructions, (B) an application specific integrated circuit, (C) a field programmable gate array, or (D) a field programmable logic array, configured to perform a method including 1) determining or inferring a maximum achievable throughput of the wireless communications channel, 2) determining or inferring a current  the receive window of the receiving device is determined by i) determining whether or not the RTT is in a low latency region, and ii) responsive to a determination that the RTT is in a low latency region, calculating the receive window as a function of (1) the maximum achievable throughput of the wireless communications channel and (2) a minimum RTT, and otherwise, responsive to a determination that the RTT is not in a low latency region, calculating the received window as a function of (1) the current available throughput and (2) the minimum RTT.
Regarding claim 23, A non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a method for use in a wireless communications system including a receiving device, a sending device, and a communications network including a base station in wireless communication with the receiving device over a wireless communications channel, a computer-implemented method for determining a receive window of the receiving device that 8reduces bufferbloat in the wireless communications the receive window of the receiving device is determined by 1) determining whether or not the RTT is in a low latency region, and 2) responsive to a determination that the RTT is in a low latency region, calculating the receive window as a function of (i) the maximum achievable throughput of the wireless communications channel and (ii) a minimum RTT, and otherwise, responsive to a determination that the RTT is not in a low latency region, calculating the received window as a function of (i) the current available throughput and (ii) the minimum RTT. 
	Therefore, the independent claims 1, together with their respective dependent claims, and claims 22-23 are allowed for the reason given above. 
	The closet prior art Lee et al. (US 2014/0241163 A1) discloses a method further includes adaptably adjusting a received window size to advertise to the TCP sender based on the minimum round trip time and the moving average round trip time.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/10/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473